     Case 3:19-cv-03362-MCR-HTC Document 17 Filed 12/20/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


 WARD DEAN,                        )
                                   )            Case No. 3:19-CV-3362-MCR-
         Plaintiff,                )            HTC
                                   )
         v.                        )
                                   )
 UNITED STATES OF AMERICA,         )
                                   )
         Defendant.                )
 _________________________________)

    UNITED STATES' MOTION FOR LEAVE TO FILE A REPLY IN
   SUPPORT OF ITS MOTION TO DISMISS UNDER LOCAL RULE 7.1

      The United States respectfully moves this Court for leave to file a reply in

support of its motion to dismiss this matter for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) based on extraordinary circumstances.

      1.     Under Northern District of Florida Local Rule 7.1(i): “A party

ordinarily may not file a reply memorandum in support of a motion. … in

extraordinary circumstances, the Court may grant leave to file a reply

memorandum in support of [a] motion. … When leave to file a reply memorandum

is required, a party must obtain leave before tendering the reply memorandum.”

      2.     While “extraordinary circumstances” are not defined within Local

Rule 7.1, Local Rule 56.1, in the context of motions for summary judgment,

provides an applicable standard: “The moving party should [file a reply
     Case 3:19-cv-03362-MCR-HTC Document 17 Filed 12/20/19 Page 2 of 4



memorandum] only if the opposing memorandum raised new matters not

addressed in the original supporting memorandum.”

      3.     The United States filed its motion to dismiss Plaintiff’s Complaint for

failure to state a claim on November 15, 2019. Plaintiff filed a response on

December 13, 2019. The memoranda in response raises or expands several

arguments that could not have been anticipated in filing the motion to dismiss. This

includes misunderstanding the history of Plaintiff’s disputes with the United States

and asserting without any legal support that he has a property right in his Social

Security Benefits based on the release of the tax levy by the IRS.

      4.     The levy of Plaintiff’s entire Social Security Benefit, including all

future payments, was completed prior to the expiration of the collection statute.

Plaintiff admits this. See Complaint, ¶ 17, Response, page 6.

      5.     Plaintiff’s recitation of additional facts and arguments completely

disregards this basic fact and instead takes an unsupported position that the

expiration of the collection statute of limitations (“CSED”) reverses the completed

levy of benefits and somehow restored Plaintiff’s property interest. This conclusion

arises from an erroneous legal position: That following the CSED, if the IRS is in

possession of any rights or assets that were legally seized to satisfy a debt, the IRS

is required to return those items, even if they were to be applied to a legally

assessed tax debt.


                                           2
      Case 3:19-cv-03362-MCR-HTC Document 17 Filed 12/20/19 Page 3 of 4



       6.     The CSED does not extinguish or satisfy a tax debt, it only prevents

future collection activities by the IRS. See 26 U.S.C. § 6502. The IRS’ levy of

Plaintiff’s future right to receive Social Security Benefits went towards satisfying

his debt that the IRS is no longer authorized to initiate new collection activities to

satisfy. Reversing that levy, as Plaintiff describes, defeats the underlying purpose

of the levy and would retroactively negate the IRS’s lawful tax collection

activities.

       WHEREFORE, the United States of America respectfully asks the Court for

leave to file a reply memoranda to address the newly raised arguments identified in

Plaintiff’s response memoranda.

Dated: December 20, 2019                Respectfully submitted,

                                        RICHARD E. ZUCKERMAN
                                        Principal Deputy Assistant Attorney General

                                        /s/ Conor P. Desmond
                                        CONOR PATRICK DESMOND
                                        DC Bar Number 1531356
                                        FL NextGen CM/ECF: 6133699
                                        Trial Attorney, Tax Division
                                        U.S. Department of Justice
                                        P.O. Box 14198
                                        Ben Franklin Station
                                        Washington, D.C. 20044
                                        202-616-1857 (v) | 202-514-4963 (f)
                                        Conor.P.Desmond@usdoj.gov

                                        Of counsel:
                                        LAWRENCE KEEFE, US Attorney
                                        Northern District of Florida
                                           3
     Case 3:19-cv-03362-MCR-HTC Document 17 Filed 12/20/19 Page 4 of 4




                       WORD COUNT CERTIFICATION

      Pursuant to Northern District of Florida local rule 7.1(F) this combined

motion to dismiss and memorandum of support contains 494 words, not including

the case style, signature block and certificates.

                        NO ATTORNEY CONFERENCE

      Because this motion relates to a motion that may decide the outcome of the

case, no conference between parties occurred.

                          CERTIFICATE OF SERVICE

      It is hereby certified that the foregoing Motion for leave to file a Reply

Memoranda was served on December 20, 2019 through the Court’s CM/ECF

system, which automatically sends email notification of such filing to all CM/ECF

users. Further, a copy of the motion was emailed to Plaintiff as well as mailed to

the below address on the same date:

      Dr. Ward Dean
      6708 Plantation Rd.
      Ste C-1
      Pensacola, FL 32504

                                               /s/ Conor P. Desmond
                                               CONOR P DESMOND
                                               Trial Attorney, Tax Division
                                               U.S. Department of Justice




                                           4
